IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


TRAVIS RAY STUCKY,

              Appellant,

v.                                                      Case No. 5D18-580

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed August 24, 2018

3.853 Appeal from the Circuit
Court for Brevard County,
Robin C. Lemonidis, Judge.

Travis Ray Stucky, Bushnell, pro se.

No Appearance for Appellee.


PER CURIAM.

       The trial court denied Appellant’s Florida Rule of Criminal Procedure 3.853 motion

for DNA testing because it was facially insufficient. See Fla. R. Crim. P. 3.853(c)(2). We

agree and affirm without prejudice. Appellant may refile a facially sufficient motion if he

can do so in good faith. See Rosa v. State, 147 So. 3d 583, 584 (Fla. 4th DCA 2014);

Luckner v. State, 979 So. 2d 1121, 1121–22 (Fla. 3d DCA 2008).

       AFFIRMED.

COHEN, C.J., LAMBERT and EISNAUGLE, JJ., concur.